DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022, has been entered.

Acknowledgments
In the reply, filed on June 7, 2022, Applicant amended claims 1 and 14.
In the final rejection of March 7, 2022, Examiner objected to claim 1. Applicant amended claim 1. Objection is withdrawn.
Examiner rejected claims 1-14, 16, and 17 under 35 U.S.C. 112(b). Applicant amended claims 1 and 14. Rejection is withdrawn.
Currently, claims 1-14, 16, and 17 are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In regards to claim 1, lines 4-5, “a housing cut-out wherein” should be changed to “a housing cut-out, wherein”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 14, line 6 recites “wherein the LCD or OLED display is attached at the proximal annular end”; however, such is new matter not described in the Specification. Claim 14, lines 3-4 recite “wherein the hollow cylindrical body member comprises… a proximal annular end”. Claim 14 depends upon claim 1. Claim 1, line 3 recites “a pen shaped housing structure having a hollow cylindrical body member”. Thus, it is understood with claim 1, line 3 and claim 14, lines 3-4 and 6 together that the LCD or OLED display is attached at “the proximal annular end of the hollow cylindrical body member of the pen shaped housing structure”. Specification (page 8, lines 4-9) instead recites: “The pen shaped wireless data communication module 100 5comprises a substantially cylindrical housing structure 102” enclosing various electronic and other components of the wireless data communication module 100. “The substantially cylindrical housing structure 102 comprises a proximal annular end wherein a display 103, such as a Liquid Crystal Display (LCD) or organic light-emitting diode (OLED) display, is mounted”. Thus, it is understood from Specification (page 8, lines 4-9) that the LCD or OLED display is attached at “the proximal annular end of the substantially cylindrical housing structure of the pen shaped wireless data communication module”. Thus, claim 14, line 6 reciting “wherein the LCD or OLED display is attached at the proximal annular end [of the hollow cylindrical body member of the pen shaped housing structure]” is new matter not described in the Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al (WO 2014/128156), and further in view of Vikuiti Enhanced Specular Reflector (ESR).
	In regards to claim 1, Madsen et al teaches a pen shaped drug injection device (Figures 3-9C) comprising:
a wireless data communication module (Figures 4-7, electronically controlled logging module 300)
a pen shaped housing structure having a hollow cylindrical body member extending between a distal pen section (housing member [220]) and a proximal pen section (dial ring member [230]) comprising a housing cut-out (Figure 8) wherein the wireless data communication module is received in the housing cut-out (Figure 8)
wherein the wireless data communication module comprises:
a folded flexible carrier member (flexible PCB [340]) comprising a plurality of stacked component support regions (Figure 7)
a LCD or OLED display (LCD [370]) electrically connected to conductors of a first component support region (labeled in Figure 7 below) of the folded flexible carrier member via a first set of electrical connection terminals (Figure 7), where the display comprises an outwardly facing readable display (Figure 7) 
a NFC antenna (antenna [360])(labeled in Figure 7 below) attached to a second component support region (labeled in Figure 7 below) of the folded flexible carrier member situated below the first component support region (Figure 7)(page 15, lines 10-12)
an electronics circuit assembly (electronic circuitry components of the first rotary sensor part [320])(page 4, lines 8-11)(labeled in Figure 7 below) comprising at least a processor (micro-controller) and a non-volatile memory (memory), where the electronics circuit assembly is attached to a third component support region (labeled in Figure 7 below) of the folded flexible carrier member situated below the second component support region (Figure 7)(page 8, lines 21-23)
Madsen et al is silent about the display comprising an opposing, downwardly facing optical reflector, wherein the optical reflector of the display comprises an optically reflective and non-magnetically permeable material. Vikuiti teaches a LCD display, comprising an outwardly facing readable display (outer surface of LCD) and an opposing, downwardly facing optical reflector (Vikuiti ESR film) (Figure: Vikuiti ESR Film in a typical LCD), wherein the optical reflector of the display comprises an optically reflective and non-magnetically permeable material (polymer film) (page 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display, of the device of Madsen et al, with an opposing, downwardly facing optical reflector, wherein the optical reflector of the display comprises an optically reflective and non-magnetically permeable material, as taught by Vikuiti, as such will provide a brighter, more efficient display and creates 98% reflectance across the visible spectrum (page 1).

    PNG
    media_image1.png
    555
    1086
    media_image1.png
    Greyscale

	In regards to claim 2, in the modified device of Madsen et al and Vikuiti, Madsen et al is silent about the non-magnetically permeable material. Vikuiti teaches that the optically reflective and non-magnetically permeable material of the optical reflector additionally is non-metallic (page 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optically reflective and non-magnetically permeable material of the optical reflector, of the modified device of Madsen et al and Vikuiti, to additionally be non-metallic, as taught by Vikuiti, as such will provide a brighter, more efficient display and creates 98% reflectance across the visible spectrum (page 1).
	In regards to claim 3, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches that the NFC antenna has a predetermined antenna area delimited by an outer circumferential antenna edge (Figure 4); however, Madsen et al is silent about an optical reflector. Vikuiti teaches that the optical reflector of the display has a predetermined reflector area delimited by an outer circumferential reflector edge (Figure: How it works)(Figure: Vikuiti ESR Film in a typical LCD); however, Vikuiti is silent about an NFC antenna. Thus, neither Madsen et al nor Vikuiti teaches that the predetermined antenna area is smaller than the predetermined reflector area. However, as Applicant states that “The predetermined antenna area may be smaller than the predetermined reflector area to support a display with large dimensions even when the NFC antenna is aligned below the LCD or OLED display in a stacked configuration of module components as discussed above (Specification, page 4, lines 13-16) and Madsen et al teaches that the display has larger dimensions than the NFC antenna (Figures 4 and 7), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna area, of the modified device of Madsen et al and Vikuiti, to be smaller than the reflector area, as an obvious matter of design choice, as a display having larger dimensions, as taught by Madsen et al, requires the predetermined antenna area to be smaller than the predetermined reflector area for support thereof.
	In regards to claim 4, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches that the NFC antenna is arranged below the display along a longitudinal axis of 
the wireless data communication module in overlapping configuration (Figure 7); however, Madsen et al is silent about an optical reflector, such that the NFC antenna is arranged below the optical reflector along a longitudinal axis of the wireless data communication module such that the outer circumferential reflector edge completely overlaps the outer circumferential antenna edge along the longitudinal axis. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the NFC antenna, of the modified device of Madsen et al and Vikuiti, to be arranged below the optical reflector along a longitudinal axis of the wireless data communication module such that the outer circumferential reflector edge completely overlaps the outer circumferential antenna edge along the longitudinal axis, as an obvious matter of design choice, as such will result in the antenna area being smaller than the reflector area, wherein a display having larger dimensions, as taught by Madsen et al, requires the predetermined antenna area to be smaller than the predetermined reflector area for support thereof.
	In regards to claim 5, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches that the folded flexible carrier member comprises a flexible printed circuit board [340] where the plurality of stacked component support regions are integrally formed (Figures 4 and 7). 
	In regards to claim 6, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches that the folded flexible carrier member comprises a plurality of printed circuit board sections comprising the plurality of stacked component support regions, and a plurality of flexible and foldable conductor members electrically interconnecting the plurality of printed circuit board sections (Figures 4 and 7). 
	In regards to claim 7, in the modified device of Madsen et al and Vikuiti, Madsen et al is silent about whether a predetermined antenna area of the NFC antenna is smaller than 314 mm2. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a predetermined antenna area of the NFC antenna, of the modified device of Madsen et al and Vikuiti, to be smaller than 314 mm2, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device, of Madsen et al and Vikuiti, would not operate differently with the claimed range of the predetermined antenna area of the NFC antenna. Further, Applicant places no criticality on the claimed range of the predetermined antenna area of the NFC antenna.
	In regards to claim 14, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches wherein the hollow cylindrical body member comprises a central longitudinal axis (Figure 8), a proximal annular end (proximal end of dial ring member [230]) and a distal, opposing, annular end (distal end of housing member [220]); wherein the LCD or OLED display is attached at the proximal annular end with the outwardly facing readable display projecting away from the hollow cylindrical body member (Figure 8).
	In regards to claim 16, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches wherein the LCD or OLED display is electrically connected to the conductors of the first component support region at a proximal terminus of the folded flexible carrier member (Figure 7).
	In regards to claim 17, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches wherein the LCD or OLED display comprises a horizontal protrusion [370] that contacts the proximal terminus of the folded flexible carrier member, the protrusion comprising a plurality of electrical display contacts of the LCD or OLED display, the display contacts forming an electrical connection to the conductors of the first component support region (Figure 7).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al and Vikuiti, as applied to claim 1 above, and further in view of Konanur et al (US 2014/0159848).
In regards to claim 8, in the modified device of Madsen et al and Vikuiti, Madsen et al is silent about whether the NFC antenna comprises a plurality of coil windings formed as wire traces of the second component support region of the folded flexible carrier member to provide a substantially flat structure of the NFC antenna. Konanur et al teaches a device (Figures 2 and 3A), wherein an NFC antenna comprises a plurality of coil windings (two separate and independent continuous loop of coil antenna [216], shown in Figures as [216-2] and [216-4]) formed as wire traces of a second component support region (device [214]) to provide a substantially flat structure of the NFC antenna. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the NFC antenna, of the modified device of Madsen et al and Vikuiti, to comprise a plurality of coil windings, as taught by Konanur et al, as such will establish near field coupling through front side, top side, bottom side, or corner side of the second component support region (Abstract) allowing for the second component support region to be small and thin because of user desires and/or for esthetic reasons (paragraph [0001]).
In regards to claim 9, in the modified device of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a plurality of coil windings. Konanur et al teaches that the plurality of coil windings comprises: a first set of coil windings [216-2] formed on a first surface (upper surface [218]) of the second component support region and a second set of coil windings [216-4] formed on a second surface (rear surface [220]) of the second component support region wherein the second surface is arranged oppositely to the first surface of the second component support region (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of coil windings, of the modified device of Madsen et al, Vikuiti, and Konanur et al, to be a first set of coil windings and a second set of coil windings, as taught by Konanur et al, as such will establish near field coupling through front side, top side, bottom side, or corner side of the second component support region (Abstract) allowing for the second component support region to be small and thin because of user desires and/or for esthetic reasons (paragraph [0001]).
In regards to claim 10, in the modified device of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a plurality of coil windings. Konanur et al teaches that each coil winding of the first set of coil windings is aligned with a coil winding of the second set of coil windings (Figures 2 and 3A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each coil winding of the first set of coil windings, of the modified device of Madsen et al, Vikuiti, and Konanur et al, to be aligned with a coil winding of the second set of coil windings, as taught by Konanur et al, as such will establish near field coupling through front side, top side, bottom side, or corner side of the second component support region (Abstract) allowing for the second component support region to be small and thin because of user desires and/or for esthetic reasons (paragraph [0001]).
In regards to claim 11, in the modified device of Madsen et al and Vikuiti, Madsen et al teaches that the second component support region is situated in-between the first and third component support regions shielding the NFC antenna from EMI noise generated by the electronics circuit assembly (Figure 7); however, Madsen et al is silent about a magnetically permeable sheet attached to the second component support region of the folded flexible carrier member. Konanur et al teaches a device (Figures 2 and 3A), comprising a magnetically permeable sheet (ferrite [308]) attached to a second component support region [214]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Madsen et al and Vikuiti, to comprise a magnetically permeable sheet, as taught by Konanur et al, as such may facilitate magnetic flux to induce currents with the same phase during a receiving mode, and to generate magnetic fields of the same direction during transmitting mode (paragraph [0019]).
In regards to claim 12, in the modified device of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a magnetically permeable sheet. Konanur et al is silent about whether a spacer is attached to a first surface of the magnetically permeable sheet; and the spacer comprises an adhesive agent or a foil for attachment to the second component support region of the folded flexible carrier member. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Madsen et al, Vikuiti, and Konanur et al, with a spacer comprising an adhesive agent or a foil, as an obvious matter of design choice, as such will facilitate mounting between the magnetically permeable sheet and the second component support region.
In regards to claim 13, in the modified device of Madsen et al, Vikuiti, and Konanur et al, Madsen et al is silent about a magnetically permeable sheet. Konanur et al teaches that the magnetically permeable sheet and a NFC antenna [216-2][216-4] are aligned relative to each other in an overlapping configuration (Figure 3A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetically permeable sheet and the NFC antenna, of the modified device of Madsen et al, Vikuiti, and Konanur et al, to be aligned relative to each other in an overlapping configuration, as taught by Konanur et al, as such may facilitate magnetic flux to induce currents with the same phase during a receiving mode, and to generate magnetic fields of the same direction during transmitting mode (paragraph [0019]).

Response to Arguments
Applicant's arguments filed June 7, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: MADSEN is disqualified as prior art under 35 U.S.C. § 102(b)(1)(A). 35 U.S.C. § 102(b)(1)(A) reads: (1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION. - A disclosure made 1 year or less before the effective filing date of the claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if- - (A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor Here, MADSEN now shares an inventor with the present application (John Ostergaard MADSEN), and public disclosure of MADSEN was made 1 year or less (International Publication Date August 28, 2014) before the effective filing date of the claimed invention (January 8, 2015). Therefore, MADSEN does not qualify as 102(b)(1)/103 prior art against the presently claimed invention (Remarks, pages 8-9). Examiner disagrees. WO 2014/128156 has three inventors: Madsen, Olesen, and Windum. Though the current application and WO 2014/128156 have Madsen in common, no evidence has been provided explaining Olesen and Windum’s involvement in the subject matter disclosed in WO 2014/128156 (Olesen and Windum are not inventors in the current application). Thus, the 35 U.S.C. § 102(b)(1)(A) exception does not apply. And the subject matter disclosed in WO 2014/128156 is understood to be made by Madsen, Olesen, and Windum and applied in the rejections above. Rejection is maintained.
	In regards to claim 1, Applicant argued: The present instance is similar to the first example above in slide 29, namely the disclosure within the grace period was made by at least one common inventor of the claimed invention, and the prior disclosure, within the 1 year Grace Period (Remarks, page 10). Examiner disagrees. In the first example shown in slide 29, the journal article and the application have inventors Al and Bob in common, and the journal article does not have any other inventors; thus, the 35 U.S.C. § 102(b)(1)(A) exception applies. However, the first example shown in slide 29 is not similar to the present instance between WO 2014/128156 and the current application. While WO 2014/128156 and the current application have inventor Madsen in common, WO 2014/128156 also has other inventors Olesen and Windum not in common with the current application. Instead Examiner refers Applicant to the first example shown in slide 30 (provided below) of First Inventor to File (FITF) Comprehensive Training (https://www.uspto.gov/sites/default/files/aia_implementation/fitf_comprehensive_training_prior_art_under_aia.pdf). In the first example shown in slide 30, while the published subject matter and the application have inventor Al in common, the published subject matter also has other inventor Jo, and there is no evidence provided explaining Jo’s involvement; thus, the 35 U.S.C. § 102(b)(1)(A) exception does not apply. The first example shown in slide 30 is similar to the present instance between WO 2014/128156 and the current application. While WO 2014/128156 and the current application have inventor Madsen in common, WO 2014/128156 also has other inventors Olesen and Windum not in common with the current application, and there has been no evidence provided explaining Olesen and Windum’s involvement in the subject matter disclosed in WO 2014/128156. Thus, the 35 U.S.C. § 102(b)(1)(A) exception does not apply. And the subject matter disclosed in WO 2014/128156 is understood to be made by Madsen, Olesen, and Windum and applied in the rejections above. Rejection is maintained.

    PNG
    media_image2.png
    820
    1058
    media_image2.png
    Greyscale

	In regards to claim 1, Applicant argued: Accordingly, since the record is clear that a disclosure was made within the grace period, the Office should not make or maintain any rejection under 102(a)(1) or 102(a)(2), because Applicants submit the rejecord is clear, and the exception under 102(b)(1)(A) applies (Remarks, page 11). Examiner disagrees. The record is not clear that the 35 U.S.C. § 102(b)(1)(A) exception applies. While Examiner agrees that WO 2014/128156 was made in the 1 year grace period of the current application, the 35 U.S.C. § 102(b)(1)(A) exception does not apply, as there has been no evidence provided explaining Olesen and Windum’s involvement in the subject matter disclosed in WO 2014/128156 (Olesen and Windum are not inventors in the current application). The subject matter disclosed in WO 2014/128156 is understood to be made by Madsen, Olesen, and Windum and applied in the rejections above. Rejection is maintained.
	In regards to claim 1, Applicant argued: With regards to Figure 4, the alleged prior art of MADSEN shares an inventor with the present application (i.e., John Ostergaard MADSEN), and thus, as noted in slide 73 "The authorship of the disclosure [MADSEN] only include one or more joint inventor(s) [i.e., John Ostergaard MADSEN]." Therefore, according to the USPTO training indicated in Figure 4 and slide 73 above, Applicants respectfully submit the record is clear, and no declaration is needed. As all §103 rejections are based on combinations using MADSEN as a primary document, and at least MADSEN is not available as prior art, the 35 U.S.C. § 103 rejections should be withdrawn, and the application passed to issue (Remarks, page 12). Examiner disagrees. Slide 73 states "The authorship of the disclosure only includes one or more joint inventor(s) or the entire inventive entity of the application under examination.”. WO 2014/128156 does not only include inventor Madsen of the current application, as WO 2014/128156 also has other inventors Olesen and Windum not in common with the current application. No evidence has been provided explaining Olesen and Windum’s involvement in the subject matter disclosed in WO 2014/128156. Thus, the 103 rejection, under Madsen et al (WO 2014/128156) and Vikuiti, should be made based on the 102(a)(1) disclosure of Madsen et al (WO 2014/128156).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783